927 F.2d 1258
288 U.S.App.D.C. 403
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Barry Bernard SMITH, Appellant.
No. 90-3113.
United States Court of Appeals, District of Columbia Circuit.
Feb. 22, 1991.

REMANDED.
Before HARRY T. EDWARDS, SENTELLE and HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the unopposed motion to remand, it is


2
ORDERED, by the Court, that the aforesaid motion is granted.  The case is remanded for the District Court to reconsider the correctness of the sentence imposed on appellant.


3
The Clerk is directed to issue a certified copy of this order to the District Court in lieu of a formal mandate.